Title: To Benjamin Franklin from Michel-René Hilliard d’Auberteuil, 12 April 1783
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin


MonsieurParis le 12e. avril 1783.
Il y a bien longtems que je n’ai rendu mes devoirs à votre excellence. Ce n’est de ma part ni defaut de zêle, ni de reconnaissance de toutes vos bontés, mais j’ai été attaqué d’une maladie longue et cruelle.
Je desirerais avoir le dessein des medailles frapées par ordre du congrès et ceux des mausolées érigés par vos soins, vous me rendriez service de me les procurer. J’aurai l’honneur d’envoyer à ce sujet à votre excellence un dessinateur, Si vous me le permettez, ou je vous Suplierai de m’en confier les modeles, si vous le trouvez convenable.
Le sr. Charles Spener Libraire du Roi de prusse m’a écrit pour me demander une copie de ces desseins dont il est tres pressé pour un almanach qu’il veut faire à la commemoration de la revolution glorieuse à laquelle vous avez eu tant de part. Je sais que votre excellence ne neglige rien de ce qui peut être flatteur pour les heros de la liberté qui ne peuvent trouver la recompense de leurs travaux que dans la louange des peuples; l’entreprise du sr. Spener me parait très propre à multiplier les éloges qui leur sont dus; et il me semble que Mr. Laurens en a jugé de même en lui envoyant deja le pavillon des treize états et le portrait de Mr. Payne qu’il a fait dessiner exprès d’après un tableau qu’il possede à Londres.
Permettez moi de vous envoyer le prospectus de l’histoire de la revolution de la hollande et l’introduction à cette Histoire. En attendant que les faits historiques de la guerre Americaine aient acquis plus de maturité, j’ai cru devoir ofrir au Public l’histoire d’une autre revolution de la même nature, quoi que bien diferente par ses causes et ses circonstances.
Je Suis avec le plus profond respect Monsieur de votre Excellence Le très humble & très obeissant serviteur
Hilliard D’auberteuil
Rue des fossés Montmartre no. 35
 
Notation: Hilliard Dauberteuil 12. avril 1783.
